Citation Nr: 0736704	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis.

2.  Entitlement to an effective date earlier than October 6, 
2004 for the assignment of a 30 percent evaluation for 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
August 1996 and March 2002 to March 2003.  She also had 
periods of service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted an increased rating of 30 percent for 
sarcoidosis, effective October 6, 2004.  In August 2006, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  

The Board remanded this case for additional development in 
December 2006.  As the requested development has been 
accomplished this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's pulmonary sarcoidosis is manifested by no 
more than persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids, and pulmonary 
function tests no lower than FEV-1 of 77 percent predicted, 
actual FEV-1/FVC of 76 percent, DLCOsb of 76 percent, and 
normal respiratory volume.  

2.  The veteran did not file an increased rating claim for 
sarcoidosis prior to October 6, 2004.

3.  The evidence of record does not demonstrate that a 30 
percent rating was factually ascertainable within one year 
prior to October 6, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
pulmonary sarcoidosis have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Codes 6600, 6846 (2007).

2.  The criteria for an effective date prior to October 6, 
2004 for a 30 percent rating for sarcoidosis are not met. 38 
U.S.C.A. § 5110 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a May 
2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the severity of 
the sarcoidosis disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating

The RO originally granted service connection for sarcoidosis 
in May 2004 assigning a 0 percent evaluation effective March 
23, 2003.  In July 2004, the RO found clear and unmistakable 
error in this decision and established a 10 percent 
disability rating for pulmonary sarcoidosis effective March 
23, 2003.  

The veteran filed an increased rating claim for pulmonary 
sarcoidosis in October 2004 contending that her disability 
had increased in severity and that she had been prescribed 
medication with steroids.  She submitted multiple lay 
statements in support of her claim from individuals who had 
witnessed the veteran's symptoms.  

The RO granted an increased rating of 30 percent effective 
October 6, 2004; however, the veteran has indicated that she 
is not satisfied with this rating.  She asserted in 
statements in March 2006 and June 2006 that she also wanted 
her joint pain to be considered in her disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's pulmonary sarcoidosis is currently rated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6846 (2007).

Under DC 6846, a 30 percent evaluation is warranted for 
sarcoidosis in cases of pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  In order to get the next 
higher 60 percent rating, the evidence must show pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent evaluation is 
warranted in cases with cor pulmonale; or cardiac involvement 
with congestive heart failure; or progressive pulmonary 
disease with fever, night sweats, and weight loss despite 
treatment. 38 C.F.R. § 4.97, DC 6846.

A December 2004 VA progress note shows the veteran was not 
taking any steroids and that her sarcoidosis was clinically 
stable.  A March 2005 VA examination report notes that the 
veteran was off Prednisone and that she denied any 
hospitalization or emergency room visits for sarcoidosis.  
The assessment was sarcoidosis, inactive at present.  
Prescription lists note Fluticas 250 by mouth twice daily.  A 
February 2006 VA medical record notes the veteran had been on 
multiple courses of steroids for sarcoidosis.  In March 2006, 
a VA progress note shows there was no need for long-term 
corticosteroids.  Additional 2006 VA prescription lists 
include Prednisone and Fluticas, however.  An April 2007 VA 
examination report shows that as far as the sarcoidosis is 
concerned, the medical records did not show that she was on 
corticosteroids for sarcoidosis in the past two to three 
years.  Her symptoms of shortness of breath were related to 
asthma.  The examiner further found that the sarcoidosis was 
inactive and not in need of any treatment.

These findings show that the next higher 60 percent rating is 
not warranted under DC 6846, as the veteran's sarcoidosis 
does not require a high dose of corticosteroids for control 
and is, in fact, inactive at present time.  While the record 
shows occasional use of corticosteroids, the medical evidence 
shows this was not for the pulmonary sarcoidosis but rather 
for the veteran's non-service connected asthma.  

DC 6846 indicates that sarcoidosis may otherwise be rated as 
chronic bronchitis under 38 C.F.R. § 4.97, DC 6600.  A 30 
percent rating requires a Forced Expiratory Volume in one 
second (FEV-1) of 56 to 70 percent predicted; or FEV-1 to 
Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCOsb) of 56 to 65 percent predicted.  
In order to get the next higher 60 percent rating, the 
evidence must show FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
disability rating is warranted for an FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted or; 
maximum exercise capacity less than 15 ml/kg/minutes oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  See 38 
C.F.R. § 4.97, DC 6600.

Considering the pertinent evidence of record in light of the 
above-noted criteria, a rating in excess of 30 percent for 
the veteran's service-connected pulmonary sarcoidosis under 
DC 6600 is not warranted.

On testing by the VA in February 2004, FEV-1 was 115 percent 
of predicted and actual FEV-1/FVC was 85 percent.  DLCOsb 
findings were not clearly shown.  A March 2005 PFT was 
normal, including lung volumes and DLCO.  It was noted that 
there were no significant changes when compared with the test 
in February 2004.  An April 2007 VA PFT shows FEV-1 was 77 
percent and FEV-1/FVC was 76 percent, which was noted to be 
normal.  DLCOsb was 76 percent, which was found to be normal.  
The maximum oxygen consumption was not specifically shown.  
However, as noted in March 2005 the PFT was normal and the 
April 2007 PFT shows normal respiratory volume.

The veteran contends that she should receive a higher 
disability rating based on joint pain due to sarcoidosis.  VA 
medical records dated in June 2005 and August 2006 note 
complaints of paresthesia and joint pain associated with 
sarcoidosis.  The April 2007 VA examination report notes, 
however, that the veteran's symptoms are related to her 
asthma, which is not service-connected.  The April 2007 
examiner also found that the numbness in the hands and feet 
without objective findings could be sensory neuropathy.  VA 
medical records dated from 2004 to 2007 further show that the 
veteran's sarcoidosis was inactive.  While the Board is 
precluded from differentiating between symptomatology 
attributed to a non-service connected disability and a 
service-connected disability in the absence of medical 
evidence which does so, in this case, the symptoms associated 
with a service-connected and non-service connected disability 
have been delineated.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  Therefore, a separate rating for joint pain 
does not apply.   

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence shows intermittent hospital treatment 
for symptoms that would undoubtedly affect the veteran's 
employability.  The medical evidence, however, does not 
specifically show marked interference with employment due to 
sarcoidosis; nor does the record show frequent periods of 
hospitalization for sarcoidosis.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of the sarcoidosis disability.  
Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for sarcoidosis; there is no doubt to be 
resolved.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Earlier effective date

The RO granted an increased rating of 30 percent for 
sarcoidosis in April 2005, effective October 6, 2004.  The 
veteran asserts entitlement to an earlier effective date.  
She contends that nothing has changed since the previous July 
2004 rating decision, which assigned her a 10 percent rating 
for sarcoidosis and, in essence, asserts that entitlement to 
a 30 percent rating arose at that time.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110. Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date. Otherwise, the date of receipt of the claim will be the 
effective date. 38 C.F.R. § 3.400(o)(2). 

On October 6, 2004, the RO received the veteran's claim for 
entitlement to an increased rating for sarcoidosis.  As a 
result of this claim, the RO granted an increased evaluation 
of 30 percent, effective October 6, 2004. 

As the veteran's claim for compensation that ultimately lead 
to entitlement to a 30 percent rating was received by the RO 
on October 6, 2004, this is the proper effective date for 
sarcoidosis.  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA. 38 
C.F.R. § 3.1(r).

Entitlement to a 30 percent rating was not factually 
ascertainable within one year prior to October 6, 2004.  The 
RO based its assignment of a 30 percent evaluation on medical 
records dated in 2005, which showed daily corticosteroid 
treatment, which is considered in the rating criteria for 
sarcoidosis.  See 38 C.F.R. § 4.97, DC 6846.  Evidence within 
one year of the October 2004 claim includes a January 2004 
military record showing that the veteran's sarcoidosis was 
doing well and that she was not currently on steroids.  This 
would not entitle the veteran to an increased rating based on 
steroid use.  Sarcoidosis also may be rated as chronic 
bronchitis under 38 C.F.R. § 4.97 DC 6846, which assigns 
disability ratings based on the results of pulmonary function 
tests.  However, the January 2004 military record showed that 
the veteran's pulmonary function appeared to be stabilized.  
A February 2004 VA pulmonary function test also was 
essentially normal.  An April 2004 VA examination report 
shows pulmonary sarcoidosis by history, currently normal 
chest x-ray and pulmonary function test.  A 30 percent rating 
requires a FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC 
of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent 
predicted.  The February 2004 VA examination report showed 
FEV-1 of 115 percent predicted, FEV-1/FVC of 85 percent, and 
normal respiratory volume and DLCO.  According to the 
applicable laws and regulations, the veteran would not have 
been entitled to a 30 percent rating for sarcoidosis based on 
the medical evidence one year prior to October 2004.  

Therefore, upon review, an effective date for a 30 percent 
rating for sarcoidosis earlier than October 6, 2004 is not 
warranted in this case. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis is denied.

Entitlement to an effective date earlier than October 6, 2004 
for the assignment of a 30 percent evaluation for pulmonary 
sarcoidosis is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


